Citation Nr: 1531143	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-38 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1954 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a January 2013 decision, the Board denied entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis, entitlement to a rating in excess of 20 percent for a left knee disability, and dismissed the issues of entitlement to an initial rating in excess of 10 percent for a left knee disability for the period prior to June 14, 2004, and to an initial rating in excess of 20 percent from June 14, 2004 to August 15, 2007.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a memorandum decision dated in June 2014, the Court vacated the Board's January 2013 decision as it pertained to entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis and remanded the case for further development.  The other claims were not disturbed.  

In November 2014, the Board remanded this matter for additional development.  As will be discussed below, the Board finds there was substantial compliance with the Board's directives.  

The issues of entitlement to service connection for right hip osteoarthritis, a lumbar spine disability, and a hernia may have been raised by the record.  Accordingly, the January 2013 and November 2014 Board decisions referred these matters to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The AOJ has since taken no action on these claims; therefore, the Board does not have jurisdiction over them, and they are again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

Throughout the entire period on appeal, Veteran's right knee osteoarthritis is manifested with pain, subjective sensations of giving away, and at worst flexion to 115 degrees and extension to 5 degrees.  There was no competent evidence of ankylosis, recurrent subluxation or ligament laxity, cartilage dislocation, symptomatic cartilage removal, malunion or nonunion, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5019, 5256-5263 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall 

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In November 2014, the Board remanded the claim and directed the AOJ to obtain any outstanding VA treatment records, request that the Veteran submit completed VA Forms 4142 for any relevant updated private treatment records, and schedule the Veteran for a VA examination to determine the nature and severity of his right knee osteoarthritis.  In January 2015, VA requested that the Veteran identify any private treatment providers.  The Veteran did not respond.  Additionally, updated VA treatment records were obtained and an adequate VA examination was provided.  Therefore, the Board finds that the AOJ/AMC substantially complied with the Board's prior remand directives, and the Board may now proceed with the adjudication of the claims.

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The appeal for a higher initial disability rating arises from a disagreement with the initial evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has satisfied its duty to assist the Veteran in substantiating his claim pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2014).  The Veteran's VA and private treatment records are of record.  Additionally, in an October 2010 Social Security Administration letter, VA was notified that the Veteran received age-based SSA benefits and not disability benefits.  VA provided the Veteran with medical examinations in February 2008, August 2011, and March 2015.  The VA examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient detail to apply the rating criteria.  
Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Analysis 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service connection for the Veteran's right knee osteoarthritis was granted in a July 2008 rating decision, effective August 15, 2007, and an initial 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.171a, Diagnostic Code 5019 (2014), for bursitis.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In the present case, bursitis has not been diagnosed.  Accordingly, the Board finds that 38 C.F.R. § 4.171a, Diagnostic Code 5003 is the more appropriate Diagnostic Code.  The Board notes that Diagnostic Code 5019 rates bursitis based on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Codes 5019 (2014).  Therefore, the change in Diagnostic Codes is procedural in nature and has no actual impact on the ratings assigned herein. 

Under Diagnostic Code 5003 (2014), degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, is rated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by x-ray, is entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 21 Vet App. 1 (2011).

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2014).  

Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a 0 percent rating; flexion that is limited to 45 degrees warrants a 10 percent rating; flexion that is limited to 30 degrees warrants a 20 percent rating; and flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating; extension that is limited to 20 degrees warrants a 30 percent rating; extension that is limited to 30 degrees warrants a 40 percent rating; and extension that is limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight, a 20 percent rating when it is moderate, and a 30 percent rating when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

VA treatment records dated in March 2007 noted that the Veteran reported right knee pain that occurred at intervals throughout the day.  He indicated that his pain was relieved by wearing a knee brace and aggravated by standing.  He rated the pain as 8/10.  The Veteran was prescribed a knee brace and a cane.  

A July 2007 treatment record from Dr. Mich noted that the Veteran was treated for dizziness, but also reported a sensation of stumbling of his right leg and dragging his right foot while walking.  The Veteran was assessed with vertigo, and his right leg symptoms were not related to his right knee osteoarthritis. 

A July 2007 right knee MRI revealed a small joint effusion, but no evidence of fracture or dislocation.  A medial meniscus posterior horn and body complex tear extending to the inferior articular surface and free edge were evident.  A high-grade partial anterior cruciate ligament (ACL) tear, a nondisplaced complex tear of medial meniscus, and a minimal nondisplaced radial tear of the lateral meniscus were observed.  It was noted that all visualized muscles were normal.  Moderate tricompartmental osteoarthritis and grade 4 chondromalacia patella was noted.  

A November 2007 VA treatment record noted that the Veteran had tenderness and minimal swelling of the right knee, but upon testing had full range of motion.  

A February 2008 VA fee basis examination report indicated that examination of the right knee was normal and without evidence of palpable tenderness, guarding of movement, fracture, deformity, edema, effusion, heat, redness, subluxation, locking pain, or ankylosis.  However, there was palpable crepitus in the right knee.  On range of motion testing, the Veteran had right knee flexion to 140 degrees and extension was to zero degrees, without pain.  Upon repetitive motion testing, there was no further limitation in the Veteran's range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Examination of the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and the medial and lateral joint lines (menisci) was normal.  There was no evidence of genu recurvatum.

In a March 2008 letter, C. B., stated that she had known the Veteran for four months and that she had observed him subdue to knee pain and require a cane when sitting or standing up.  

A July 2008 private treatment record from Dr. Phillips noted that the Veteran's right knee osteoarthritis was moderately severe.  On examination, there was no varus or valgus laxity, no varus deformity, and the Veteran walked without a limp.  Upon range of motion testing, the Veteran had flexion to 115 degrees and full extension.  The Veteran was prescribed a hinged brace for his right knee; however, Dr. Phillips did not explain why it was prescribed. 

A March 2009 treatment record from Dr. Phillips noted that the Veteran received three Synvisc injections in his right knee. 

In an April 2009 statement, the Veteran stated that he could not walk without pain, and was unable to bend, stoop, or lift anything over five pounds.  He further noted that despite pain medication he still had persistent pain.

In his May 2009 notice of disagreement, the Veteran reported that his osteoarthritis caused pain, limitation of flexion, and problems with standing.  He noted that when his knee pain flared up he had to sit down, adjust his brace, or use his cane.  

A July 2009 treatment record from Dr. Newman indicated that the Veteran had no extremity tenderness, swelling, or abnormal gait or station.  A September 2009 treatment record noted that the Veteran had knee pain, but had no weakness. 

A September 2009 treatment record by Dr. Johnson noted that the Veteran experienced knee pain, but had full range of motion.  

A March 2010 VA treatment record noted that the Veteran received a hinged right knee brace. 

A July 2010 private treatment record from Dr. Phillips notes that the Veteran had mild degenerative arthritis of the right knee.  Upon range of motion testing, the Veteran had full extension and flexion to 120 degrees without effusion or crepitation.  Dr. Phillips stated that there was no collateral or cruciate laxity and McMurray's test was negative.  The Veteran was noted to wear a Cho-Pat brace on his right knee with good relief of his symptoms; however, the specific symptoms were not noted. 

In statements received in July 2010 and September 2010, the Veteran reported that he had constant pain in his knees, which affected his mobility and balance.  He further noted that even with the assistance of a cane he was cautious of falling.

A November 2010 treatment record noted that the Veteran had knee pain.

A February 2011 VA treatment note indicated that the Veteran requested a consult for knee braces and a cane.  At his consultation, the Veteran reported that his outside orthopedist told him he needed a new right knee brace.  A subsequent February 2011 addendum record indicated that the Veteran could pick up his knee brace and cane.   

A May 2011 treatment record noted that the Veteran wore a right knee brace and had normal range of motion. 

In a July 2011 letter, the Veteran reported that his knee pain interfered with household chores, lifting heavy objects, walking, and climbing stairs.  He noted that he was conscious of falling and kept canes in his bedroom, living room, and vehicle.  He reported that he had not actually fallen.  

In a July 2011 letter, the Veteran's brother stated that the Veteran used a cane to assist him getting up after sitting down, that he moved in a way to avoid pain, and that he appeared unstable.

A July 2011 private treatment record from Dr. Higgins noted that the Veteran reported right knee pain, which had progressed over the last few months.  He reported pain with activity that was relieved with rest.  Dr. Higgins opined that the Veteran had a good response to a right knee injection last year.  The Veteran was noted to have a slightly antalgic gait favoring both knees.  The Veteran's right knee was with tender osteophytes over the medial and lateral femoral condyles.  Upon range of motion testing, the Veteran had flexion to 120 degrees and extension to 5 degrees.  Varus and valgus stability and patellar tracking were noted to be good.  Clinical alignment was essentially neutral when the Veteran was standing.  X-rays revealed early advanced degenerative arthritis in the lateral compartment of the right knee with slight genu valgum and early advanced degenerative changes of the patellofemoral and medial compartments.  The impression was right knee arthritis. 

An August 2011 VA fee-basis examination report noted that the Veteran reported right knee weakness, stiffness, giving way, and lack of endurance.  He denied having experienced swelling, heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain, or dislocation.  He reported flare-ups as often as 10 times a day, which each lasted five hours.  The Veteran reported that the flare-ups were precipitated by physical activity and occurred spontaneously.  He noted that they were alleviated spontaneously and with Aleve, Motrin, or Meloxicam and steroid injections.  The Veteran stated that during a flare-up he experienced giving way of his right knee requiring a brace, and difficult and limited walking.  He reported that within the last 12 months he had not been hospitalized, required surgery, or experienced incapacitation for his right knee osteoarthritis.  

The examiner noted that the Veteran had a normal gait, but required a right knee brace for support.  No other assistive device was necessary.  Examination revealed weakness and tenderness of the right knee, but there were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, locking pain, genu recurvatum, or crepitus.  Upon range of motion testing, the Veteran had flexion to 140 degrees and extension to zero degrees.  On that basis, the examiner opined that the Veteran's right knee function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  Upon stability testing, the Veteran's medial/lateral collateral ligaments, anterior/posterior cruciate ligaments, and medial/lateral meniscus were all within normal limits for stability.  
The examiner opined that for the VA established diagnosis of right knee osteoarthritis there was no change in the diagnosis.  The Veteran's subjective and objective factors were noted to include worsening pain and limitation of ambulation.  The examiner again noted that right knee stability testing was within normal limits and there was no subluxation.  The examiner stated that the effect on the Veteran's usual occupation was giving way sensations requiring braces, limitation of ambulation, and pain with prolong standing.

VA treatment records in January 2012 noted that the Veteran was provided a new right knee brace and a cane.  A January 2012 kinesiotherapy note specifically indicated that the reason for prescribing the cane was knee arthralgia.  It did not indicate whether it was due to the Veteran's right or left knee arthralgia.  

Treatment records from Dr. Higgins, dated in September 2012, reflect that the Veteran had a right knee injection.  X-rays showed advanced arthritis changes in the medial compartment with near bone-on-bone changes.  Views of the lateral patellofemoral compartments in mid flexion revealed moderate early to advanced degenerative changes.  There were no lytic changes or fractures.  The Veteran received a right knee injection.  A follow-up note indicated that the Veteran described typical arthritic pain with activity and occasional swelling, more so on the left and right knee.  No mechanical symptoms noted.  The Veteran was noted to have anterior greatest tenderness with activities over the medial joint lines of his right knee.  The Veteran was noted to walk with a slightly antalgic gait that favored his left knee over the right.  It was also noted that he carried a cane in his right hand.  Upon examination, there was slight effusions and tenderness to the medial femoral condyle.  Dr. Higgins approximated that the Veteran had range of motion from 5-120 degrees.  The Veteran's patella was noted to track well with moderate crepitus.  The Veteran's right knee was noted to be stable.

A March 2012 VA emergency room record noted that the reported that his chronic knee injury had caused weakness and that it gave out earlier this week.  A subsequent progress note from the same emergency room visit clarified that it was the Veteran's left knee, not his right knee, which had given out and caused him to fall.  The Veteran reported that he had long-standing arthritis in both knees, and typically wore bilateral neoprene braces on both knees.  Upon physical examination, no deformities, edema, or effusion, ligamentous laxity to stress testing, point tenderness, or bony deformity were evident.  The Veteran was advised to continue using his knee brace for support and advised that an MRI would be considered if his left knee continued to give out on him.  .

A July 2012 VA treatment record noted that the Veteran had ongoing knee pain and was prescribed menthol/salicylate cream to use as needed.  

In a February 2013 statement, the Veteran reported that he had severe right knee pain, which had been treated with steroidal injections.  In a March 2013 letter, the Veteran stated that there was no healthy cartilage left in his knee, that his natural lubrication was missing, and that he experienced right knee pain, stiffness, and inflammation.

VA treatment records in October 2014 and November 2014, noted that the Veteran had chronic right knee pain.

In March 2015, the Veteran submitted a January 2015 VA treatment record with annotations.  The treatment record indicated that the Veteran was treated for a sprained right ankle.  The Veteran asserted that although he had informed the doctors that his right knee gave way and that he sprained his ankle as he attempted to catch his balance, the doctors had failed to document his assertions.  The Veteran also reported that the treatment record failed to document that he wore a right leg brace and used a cane. 

At his March 2015 VA examination, the Veteran reported that since 2007 his knee had continued to get worse.  The Veteran noted that he had received steroid injections in his right knee from his private physician, which had decreased his pain.  He noted that before the injections, his pain was an 8 or 9.  He reported that now approximately once every two weeks he had knee pain that lasted a few hours and he would have to sit down, rest, and use Bengay.  He reported that the weather made his knee stiff.  He reported he could stand for 10 minutes and walk 1-2 blocks.  He reported that his right knee flared-up once every six months, during which it would swell for 1-2 days.  The Veteran denied ever needing fluid taken out of his knee.  He reported that when he turned to his right side, he had to lift his right foot to avoid pain.  He reported that he fell now and then.  Specifically, he reported that he fell on the snow several weeks ago and sprained his ankle.  

On examination, there was no evidence of swelling, tenderness, effusion, instability, or inflammation.  Upon range of motion testing, the Veteran had flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  There was no objective evidence of pain during range of motion testing, weight bearing, or palpation.  There was evidence of crepitus.  Upon repetitive use testing, there was no additional functional impairment.  The examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use.  The examiner noted that the Veteran was not currently experiencing a flare-up, and that the examination results were neither consistent nor inconsistent with the Veteran's description of his functional loss during a flare-up.  Muscle strength testing of the Veteran's right knee was within normal limits and there was no evidence of muscle atrophy or ankylosis.  The examiner noted that the Veteran had no history of recurrent subluxation, lateral instability, or recurrent effusion.  Upon stability testing, there was no evidence of right knee instability.  Specifically, anterior instability, posterior instability, medial instability, and lateral instability testing were within normal limits.  With regard to assistive devices, it was noted that the Veteran regularly used a knee brace and cane for locomotion.  When asked, the Veteran did not indicate the condition for which each assistive device was used.  The examiner opined that the Veteran's right knee disability did not affect his ability to perform any type of occupational task.  With regard to joint instability, the examiner noted that the Veteran did not have a history of lateral instability and that there was no evidence of instability presently.  

Upon review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent have not been met.  The evidence demonstrates that throughout the entire period on appeal, the Veteran's symptoms included pain, stiffness, crepitus, limitation of motion, and subjective sensations of giving way, but did not include symptoms such as ankylosis, recurrent subluxation or lateral instability, cartilage semilunar or dislocation, symptomatic cartilage removal, tibia or fibula malunion or nonunion, or genu recurvatum.  

With regard to limitation of motion, at worst, the Veteran had right knee flexion to 115 degrees and extension to 5 degrees.  The Board considered whether the Veteran's right knee osteoarthritis, with consideration of pain, resulted in a level of functional loss greater than that already contemplated by the assigned rating for the appeal period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2014).  However, the February 2008, August 2011, and March 2015 examination reports all noted that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  The private medical evidence does not reflect additional functional loss due to DeLuca factors.  Therefore, even considering functional loss, the Veteran's right knee symptomatology does not meet the criteria for a higher rating under Diagnostic Codes 5260 and / or 5261.  38 C.F.R. § 4.71a (2014).

The Board has considered whether an increased rating is warranted under other potentially applicable diagnostic codes.  However, there is no indication that the Veteran's right knee has ever been ankylosed, that he had malunion or nonunion of the tibia or fibula, symptomatic removal or dislocation of semilunar cartilage, or genu recurvatum.  Accordingly, a higher rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

The Board also considered whether the Veteran is entitled to an increased, separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  However, the medical evidence consistently indicated that the Veteran did not have recurrent subluxation or lateral instability.  Specifically, ligament stability testing in February 2008, July 2008, July 2010, July 2011, August 2011, March 2012, September 2012, and March 2015 revealed that the Veteran's right knee was stable and did not have ligament laxity.  The Board acknowledges that the Veteran has been prescribed right knee braces and a cane.  However, the prescription of these assistive devices has never been attributed to right knee subluxation or lateral instability.  Moreover, the medical professionals who conducted the ligament laxity testing and opined that the Veteran's knee was stable, including the Veteran's private orthopedist Dr. Phillips, were aware of the Veteran's reports of giving way and that he used a right knee brace and cane.  Accordingly, the Board cannot presume or conclude that these devices were prescribed for recurrent subluxation or lateral instability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Board notes the Veteran's assertion that the January 2015 VA treatment record failed to document that his sprained ankle was related to his right knee giving away.  The Board finds the Veteran's assertions inconsistent with the evidence of record.  In this regard, the Board notes that the March 2012 VA treatment record indicated that the Veteran had fallen because his left knee had given away.  Additionally, at his March 2015 examination report the Veteran indicated that he had recently fallen on the snow and sprained his ankle.  He made no mention of his right knee giving away.  Accordingly, the Board finds that the Veteran's March 2015 statements regarding the cause of his right ankle sprain are inconsistent with the evidence of record and are not credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain).

In reaching its decision, the Board has not overlooked the lay statements of record.  The Veteran, his brother, and C. B., as laypersons, are competent to report observable symptoms.  However, they are not competent to attribute perceived symptomology to an internal function, such as recurrent subluxation or lateral ligament instability, or state that the Veteran's disability warrants a specific rating.  In this regard, there is no indication that they possess the requisite knowledge to render a medical opinion or administer specialized testing that would reveal lateral ligament instability or subluxation.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (stating that although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, while their statements are competent evidence of observable symptoms such as pain, giving way, difficulty ambulating, unsteadiness, and crepitus, their statements are not competent evidence on the issue of whether the Veteran has recurrent subluxation or lateral instability. 
Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's right knee osteoarthritis is not warranted.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected right knee disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disability or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  With respect to his right knee osteoarthritis, the Veteran reported that he had symptoms including pain, stiffness, crepitus, tenderness, painful motion, and sensations of giving away.  Musculoskeletal symptoms such as decreased range of motion, pain, stiffness, and weakness are clearly contemplated and provided for in the assigned ratings.  

Further, the Board observes that higher schedular ratings are available under the diagnostic code, but the facts do not indicate that the Veteran's disability warrants a higher rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations.  38 C.F.R. § 3.321(b) (2014).
The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran is currently unemployed based upon his age.  He has not alleged that he cannot work because of his service-connected disabilities, and the medical evidence does not show that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis is denied.

____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


